Hill, C. J.
I. Where property placed in the hands of a broker for sale is subsequently sold by the owner, the broker is entitled to his commission, if he was the procuring cause of the sale, although the sale was actually consummated by the owner. Graves v. Hunnicutt, 8 Ga. App. 99 (68 S. E. 558); Doonan v. Ives, 73 Ga. 295.
*23Decided June 25, 1913.
Complaint; from city court of Bainbridge — Judge Spooner. March 7, 1913.
B. G. Eartsfield, for plaintiff in error.
Earrell S Wilson, contra.
2. No error of law is complained of, and the verdict is supported by evidence. Judgment affirmed.